     Case 3:19-cv-00712-MMD-WGC Document 5 Filed 11/04/20 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     DAVID JOHN CAYLOR,                               Case No. 3:19-cv-00712-MMD-WGC

7                                         Plaintiff,

8            v.                                                       ORDER

9     BALAAM, et al.,

10                                   Defendants.
11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983
12   by a state prisoner. On October 5, 2020, U.S. Magistrate Judge William G. Cobb issued
13   an order directing Plaintiff to file his updated address with this Court on or before October
14   30, 2020. (ECF No. 3 at 1.) That deadline has now passed, and Plaintiff has not filed his
15   updated address or otherwise responded to the Court’s order.
16          District courts have the inherent power to control their dockets and “[i]n the
17   exercise of that power, they may impose sanctions including, where appropriate . . .
18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.
21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
23   (affirming dismissal for failure to comply with an order requiring amendment of complaint);
24   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to
25   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone
26   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure
27   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)
28   (affirming dismissal for lack of prosecution and failure to comply with local rules).
     Case 3:19-cv-00712-MMD-WGC Document 5 Filed 11/04/20 Page 2 of 3


1           In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8           Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

18   at 1424. Judge Cobb’s order requiring Plaintiff to file his updated address with the Court

19   by October 30, 2020, expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff fails

20   to timely comply with this order, the Court shall dismiss this case without prejudice.” (ECF
21   No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from his

22   noncompliance with the Court’s order to file his updated address by October 30, 2020.

23          It is therefore ordered that this action is dismissed without prejudice based on

24   Plaintiff’s failure to file an updated address in compliance with this Court’s October 5,

25   2020, order.

26          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

27   is denied as moot.
28   ///


                                                   2
     Case 3:19-cv-00712-MMD-WGC Document 5 Filed 11/04/20 Page 3 of 3


1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 4th Day of November 2020.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28


                                                3
